Title: Thomas Jefferson to Patrick Gibson, 29 July 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
              Monticello
July 29. 18.
            
            I shall set out tomorrow for the meeting of the Commissioners on the subject of our University, at the Rockfish gap, and when our business there is finished I shall proceed to the Warm springs and probably not return hither till the last week in August. altho’ I have already overdrawn my funds in your hands, yet, as mentioned in mine of the 20th some neighborhood transactions oblige me to trespass on your indulgence. before my departure I must make one draught on you for 174. D 70 c and perhaps another for 63.60 D which will place me at ease until my resources begin to come in. this will be in September when I will take care to replace my over-draughts on you.
            For fear of unexpected protraction of my absence I inclose you a renewal of my note in the bank of the US. which was not renewed on the last occasion with the other two. I salute you with friendship & respect.
            Th: Jefferson
          
          
            P.S. 2. boxes of wine are just arrived for me at Philadelphia, & will be forwarded to you. I will pray you to send them by Johnson’s boat.
          
        